Citation Nr: 1342487	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-23 213	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD ,anxiety disorder (not otherwise specified), depression, mood disorder, panic disorder, and bipolar disorder type I.. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO, inter alia, denied service connection for anxiety disorder, not otherwise specified, and depression.  In June 2012, the Veteran filed a notice of disagreement (NOD), wherein he also raised the issue of entitlement to service connection for PTSD.  The RO issued a statement of the case (SOC) in July 2012, which included adjudication of the matter of service connection for PTSD.  In August 2012, the Veteran's representative filed a document which the RO accepted as a timely substantive appeal in lieu of a VA Form 9 (Appeal to the Board of Veterans' Appeals).  In March 2013, the RO issued a supplemental statement of the case (SSOC) reflecting continued denial of a claim characterized consistent with the issue reflected on the title page.  

During the pendency of the appeal, the Veteran relocated from Minnesota to Wisconsin, and his claims file was transferred from the RO in St. Paul, Minnesota to the RO in Milwaukee, Wisconsin.  As such, current jurisdiction lies with the Milwaukee RO..

The Board notes that the Veteran originally filed a claim of entitlement to service connection for anxiety and depression.  However, as the medical evidence reflects various psychiatric diagnosis, the Board has, consistent with what the RO has actually adjudicated, expanded the claim on appeal, accordingly.  See also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Board also notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claim.  A review of the documents in such folder reveals that they contain evidence relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A review of the claims file reveals that the Veteran was awarded Social Security Disability Income (SSDI) from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A September 2012 homeless program note shows that the Veteran was reported to be receiving SSDI in the amount of $671.00.  Furthermore, in an August 2012 mental health outpatient note, it was stated that the Veteran was not eligible for the work therapy program because "he collects social security disability."  However, the SSA records have not been associated with the claims file..  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Therefore, this appeal must be remanded in order to obtain the Veteran's complete SSA records.

A remand is also needed to obtain pertinent outstanding VA and private medical records.  

A May 2012 mental health note states that "[r]ecords indicate no other mental health treatment until 1995 when seen for problems with anger control that affected [the Veteran's] ability to maintain jobs and relationships."  However, the claims file does not include any treatment records for the Veteran prior to August 2011.  Moreover, the latest VA medical record in the file is from March 2013, although s, more recent VA treatment records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding, pertinent VA records of mental health evaluation and/or treatment of the Veteran prior to August 2011 and since March 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Additionally, in a denial letter dated June 2012, the RO has acknowledged "receipt of [the Veteran's] private medical opinion intending to link [his] current disability to a disease, event, or injury from [his] military service."  The Board notes that no private treatment records are associated with the claims file.  Because it appears that there may be outstanding private medical records that may contain information pertinent to Veteran's claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2013).  

Therefore, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to include a copy of the private medical opinion previously submitted and addressed in the RO's June 2012 denial letter.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include obtaining further medical opinion, if appropriate) prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain all outstanding VA records of mental health evaluation and/or treatment of the Veteran prior to August 2011, and since March 2013..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization ,to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to include a copy of the private medical opinion previously submitted and addressed in the RO's June 2012 denial letter.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted (to include further medical opinion, if appropriate), adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


